                                                         1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                       NEW YORK, NEW YORK 10105
                                                                          TELEPHONE: (212) 370-1300
                                                                          FACSIMILE: (212) 370-7889
                                                                                    www.egsllp.com




                                              February 21, 2020



VIA ECF
Hon. Jesse Furman
United States District Judge
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

       Re:      Argudo, et al. v. Parea Group LLC, et al.
                Case No.: 1:18-cv-00678 (JMF)

Dear Judge Furman,

       Our firm represents Defendants IMNY GS LLC, GFB Restaurant Corp., Wonderful
Restaurant LLC, K.G. IM Management, LLC, Pasta Perfect LLC, IM 60 Street, Il Mulino USA,
LLC-1, Gerald Katzoff and Brian Galligan (collectively “Defendants”) in the above-referenced
matter. In accordance with ¶ 1(E) of Your Honor’s Individual Rules and Practices in Civil Cases,
Defendants submit this letter motion to respectfully request that Your Honor adjourn the Status
Conference currently set for February 27, 2020 at 3:00 p.m., to one of the following alternative
dates:

            February 26;
            March 3 (between 3:00 – 5:00 p.m.); or
            March 9.

       The reason for this request is that both partners representing Defendants in this matter have
a previously scheduled conference with the General Counsel of the New York State Department
of Labor on February 27 at 3:00 p.m. That conference is currently scheduled to take place in
Albany, New York.

        Plaintiffs’ counsel consents to the relief requested herein and have confirmed their
availability for the newly proposed dates, as referenced above. This requested adjournment will
not affect the litigation otherwise as there are no other scheduled deadlines.
                                                                   Hon. Jesse Furman, U.S.D.J.
                                                                             February 21, 2020
                                                                                   Page 2 of 2


       This is Defendants’ counsel’s second request for an adjournment of a court conference.
The previous request was granted by Your Honor (See ECF Dkt. 175).


                                          Respectfully yours,

                                          ELLENOFF GROSSMAN & SCHOLE LLP




                                          Ilan Weiser


cc: All counsel of Record (via ECF)
                                        The conference scheduled for February 27, 2020, is
                                        RESCHEDULED to March 9, 2020, at 3:00 p.m. Unless
                                        and until the Court orders otherwise, the deadline for
                                        discovery remains March 30, 2020, and the parties should
                                        proceed accordingly. The Clerk of Court is directed to
                                        terminate ECF No. 188. SO ORDERED.




                                                                     February 24, 2020
